Citation Nr: 0947694	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 20 percent disabling prior to June 4, 
2009, and 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1957 to April 
1961 and from October 1963 to October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO reduced the 
disability rating for the Veteran's bilateral hearing loss 
from 20 percent to 0 percent. 

In November 2008, the Board restored the 20 percent rating 
for the Veteran's bilateral hearing loss and remanded the 
issue of entitlement to an increased rating for bilateral 
hearing loss for further development at that time.

In September 2009, the RO granted a 30 percent rating for 
bilateral hearing loss, effective June 4, 2009.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased rating for bilateral hearing loss remains before 
the Board. 

The question of entitlement to a TDIU is raised by the 
evidence in this case.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On VA audiological testing in July 2004, the Veteran's 
hearing acuity was level II in the right ear and level II in 
the left ear.

2.  On VA audiological testing in October 2004, the Veteran's 
hearing acuity was level III in the right ear and level VI in 
the left ear.

3. On VA audiological testing in June 2009, the Veteran's 
hearing acuity was level VII in the right ear and level III 
in the left ear.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
prior to June 4, 2009 and in excess of 30 percent from that 
date for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in June 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for an increased rating for bilateral hearing loss.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the June 2004 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in an April 2009 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The June 2004 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  He 
was notified that medical or lay evidence could be submitted 
to substantiate his increased rating claim and was provided 
with specific examples.  The letter stated that the Veteran 
could submit letters from individuals who could describe the 
manner in which his disability had worsened.  

The April 2009 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  

There was a timing deficiency in that the April 2009 notice 
letter was provided after the initial adjudication of the 
claim.  This timing deficiency was cured by readjudication of 
the claim in a September 2009 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

Nevertheless, the April 2009 letter notified the Veteran that 
VA would consider evidence of the impact of his condition 
upon daily life and that some of the rating criteria required 
specific measurements to substantiate entitlement to a higher 
rating.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records and private medical records.  In 
addition, the Veteran was afforded VA examinations for 
bilateral hearing loss.

The Court has held that unless there is expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results, or medical evidence 
demonstrates that an alternative testing method exists and is 
in use by the general medical community, it will not second-
guess VA's policy concerning audiological examinations.  
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  The 
Veteran has submitted no such medical evidence in support of 
his claim.  

In addition, Martinak specified that an audiology examiner 
was required to fully describe the functional effects of a 
hearing disability.  Id at 454-5.  In the instant case, the 
audiologist who conducted a June 2009 VA examination 
satisfied this requirement by noting the situations in which 
the Veteran experienced the most difficulty hearing and 
noting the Veteran's complaints.  Hence the functional 
effects were considered.  Therefore, the Board concludes that 
the most recent audiological examination was adequate for 
rating purposes, as it included a pure tone audiometry test 
and a speech discrimination test, in accordance with 38 
C.F.R. § 4.85, and included an opinion by the audiologist as 
to the severity of the Veteran's bilateral hearing loss.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for 
bilateral hearing loss is thus ready to be considered on the 
merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the method for rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.  38 
C.F.R. § 4.85.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing loss exists 
when the pure tone threshold at the frequencies of 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more; or where 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz.  In the latter 
situation, the higher Roman numeral, determined from Table VI 
or VIA, will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86.

A July 2004 VA examination report indicates that the Veteran's 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
40
80
80
85
71
Left ear
35
70
80
80
66

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

Using Table VI, the Veteran's July 2004 examination revealed 
level II hearing in both ears.  Applying these levels 
according to Table VII yields a noncompensable rating.

The next audiological examination results are those from an 
October 2004 VA audiological examination.  On this 
examination, the Veteran's pure tone thresholds, in decibels, 
were as follows:


Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
35
70
70
70
61
Left ear
25
70
70
65
58

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 72 percent in the left ear.

Using Table VI, the Veteran's October 2004 examination 
results revealed level III hearing in the right ear and level 
V hearing in the left ear.  However, because the puretone 
threshold was at 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz in the left ear, Table VIA is 
for consideration.  As Table VIA reveals level IV hearing in 
the left ear, the level V hearing from Table VI is used and 
will be elevated to level VI.  Applying these levels 
according to Table VII yields a 10 percent rating.

The most recent audiological examination test results are 
those from a June 2009 VA examination report.  On this 
examination, the Veteran's pure tone thresholds, in decibels, 
were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
60
90
85
95
83
Left ear
45
80
75
80
70

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 88 percent in the left ear.

Using Table VI, the Veteran's June 2009 examination revealed 
level V hearing in the right ear and level III hearing in the 
left ear.  However, because the puretone thresholds at each 
frequency in the right ear were 55 decibels or greater, Table 
VIA is for consideration.  As Table VIA reveals level VII 
hearing in the right ear, this higher numeral will be used.  
Applying these levels according to Table VII yields a 20 
percent rating.

The Board notes that the Veteran underwent private 
audiological testing by Dr. Armstrong in November 2004 and VA 
audiological testing in June 2008.  However, these 
audiometric reports do not include a controlled speech 
discrimination test according to the Maryland CNC standards.  
Rather, they were conducted pursuant to the NU-6 standards.  
Therefore, these assessments do not meet the VA audiological 
standards set by 38 C.F.R. § 4.85 and are not probative as to 
the severity of the Veteran's bilateral hearing loss.  

Application of the rating schedule to the numeric 
designations assigned based on the above audiological 
examination reports reflects ratings of 0 percent, 10 
percent, and 20 percent throughout the appeal period.  Upon 
review, it appears that the RO applied Table VIA readings to 
both ears in the 2004 and 2009 VA examination audiology 
report resulting in higher Table VII readings and thus a 20 
percent evaluation in October 2004 and a 30 percent 
evaluation in June 2009.  The Board will not adjust those 
evaluations.  Consequently, the Veteran is not entitled to a 
rating in excess of 20 percent prior to June 4, 2009 or in 
excess of 30 percent from that date.  As there is no evidence 
that ratings higher than those assigned are warranted, 
reasonable doubt could not serve as the basis for increased 
ratings.  Gilbert v. Derwinski, 1 Vet. App. at 53.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

On several occasions, the Veteran has reported that his 
bilateral hearing loss has interfered with his job.  In a 
July 2002 written statement (VA Form 21-4138), he stated that 
he worked as a manager at a convenience store and that due to 
his hearing loss he had a difficult time hearing on the 
phone, hearing a buzzer that would sound when a person would 
enter the store, and understanding customers.  A July 2002 VA 
examination report and a VA audiological evaluation note 
indicate that the Veteran  was unable to perform his job and 
had to change jobs due to his inability to hear alarms or 
buzzers and communicate with people.  Also, in a June 2004 
letter, the Veteran stated that he worked three mornings a 
week driving dialysis patients to their treatment center and 
that he had trouble hearing the two-way radio in his van.  
The Chief Dispatcher with Somerset County Transportation 
confirmed the Veteran's June 2004 report in a November 2004 
letter.  This evidence raises the question of entitlement to 
an extraschedular evaluation.  

The symptom of the Veteran's disability is hearing loss.  
This symptom is contemplated by the rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased rating in excess of 20 percent, 
prior to June 4, 2009, and in excess of 30 percent since that 
date for bilateral hearing loss is denied.


REMAND

The Court has held that entitlement to a TDIU is an element 
of all increased rating claims.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Entitlement to a TDIU is raised where a 
Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, No. 
2009-7015, 2009 WL 4067211, at *3 (Fed. Cir. Nov. 25, 2009) 
(holding that an inferred claim for a TDIU is raised as part 
of an increased rating claim only when the Roberson 
requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment. Id.

In this case, the Veteran reported in a July 2002 written 
statement (VA Form 21-4138) that he worked as a manager at a 
convenience store but that he had a difficult time hearing on 
the phone, hearing a buzzer that would sound when a person 
would enter the store, and understanding customers due to his 
hearing loss.  A July 2002 VA examination report and a VA 
audiological evaluation note appear to indicate that the 
Veteran had to stop working at the convenience store because 
he was unable to perform his job due to his hearing 
difficulties. 

In a June 2004 letter, the Veteran stated that he worked 
three mornings a week driving dialysis patients to their 
treatment center and that he had trouble hearing the two-way 
radio in his van.  The Chief Dispatcher with Somerset County 
Transportation confirmed this information in a November 2004 
letter.  Although the evidence reveals that the Veteran 
continues to work part time as a van driver, it is unclear 
whether this work is "gainful."  See 38 C.F.R. § 4.16(a) 
(defining marginal employment as earnings below the poverty 
threshold).

Given the evidence of a medical disability, the Veteran's 
claim for the highest rating possible, and the evidence of 
unemployability, the record raises a claim for a TDIU under 
Roberson.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The record 
does not include such an opinion and a remand is necessary to 
afford the Veteran a VA examination to obtain the required 
opinion. 

The Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy 
is to grant a TDIU in all cases where service connected 
disabilities preclude gainful employment, regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  However, the 
Board is prohibited from assigning a TDIU on the basis of 38 
C.F.R. § 4.16(b) in the first instance without ensuring that 
the claim is referred to VA's Director of Compensation and 
Pension (C&P) for consideration of an extraschedular rating 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1 (2001).  The Board is thus also required to remand the 
appeal so that it can be referred to the Director of C&P.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether his 
service connected disabilities  prevent 
him from obtaining and keeping employment 
for which his education and occupational 
experience would otherwise qualify him.  

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
the Veteran's service connected 
hypertension (with hypertensive 
cardiovascular disease and left 
ventricular hypertrophy) and bilateral 
hearing loss would be sufficient to 
preclude him from obtaining or retaining 
gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  The 
examiner should provide a rationale for 
this opinion.  

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history and such reports must be 
considered in formulating any opinions.

2.  The agency of original jurisdiction 
should refer the case to VA's Director of 
C&P for consideration of entitlement to a 
TDIU under the provisions of 38 C.F.R. 
§ 4.16(b).

3.  If any benefit on appeal remains 
denied, issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


